As filed with the Securities and Exchange Commission on May 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-21675) WY Funds (Exact name of registrant as specified in charter) 5502 North Nebraska Avenue, Tampa, FL33614 (Address of principal executive offices) (Zip code) Mitch York 5502 North Nebraska Avenue, Tampa, FL33614 (Name and address of agent for service) 813-238-4800 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2012 Date of reporting period:03/31/2012 Item 1. Schedule of Investments. The CORE Fund Schedule of Investments March 31, 2012 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS - 3.75% Pennsylvania - 3.75% Pennsylvania State Higher Education Assistance Agency 0.694%, 5/1/2046 (a)(b)(c) $ $ Pennsylvania State Higher Education Assistance Agency 0.927%, 6/1/2047 (a)(b)(c) TOTAL MUNICIPAL BONDS (Cost $7,625,000) U.S. GOVERNMENT & AGENCY OBLIGATIONS - 76.69% FHLB - 13.68% 0.482%, 01/17/2017 (a) 0.787%, 06/11/2015 (a) 5.250%, 12/11/2020 (b) 5.750%, 06/12/2026 (b) 4.805%, 08/20/2015 5.250%, 09/15/2017 FHLMC - 14.33% 0.920%, 12/12/2014 5.680%, 02/03/2027 (b) Pool E01489, 4.500%, 11/01/2018 Pool 1B1691, 4.623%, 05/01/2034 (a) Pool 781955, 4.820%, 05/01/2034 (a) Pool G12402, 5.000%, 11/01/2021 Pool C90779, 5.000%, 01/01/2024 Pool G30284, 5.000%, 02/01/2026 Pool N3-1477, 5.000%, 01/01/2038 Pool G12785, 5.500%, 08/01/2017 Pool G11759, 5.500%, 12/01/2018 Pool G13161, 5.500%, 05/01/2023 Pool 847661, 5.762%, 12/01/2036 (a) Pool 1G2084, 5.786%, 08/01/2037 (a) Pool 1N1628, 5.820%, 06/01/2037 (a) Pool C91000, 6.000%, 11/01/2026 Pool D97199, 6.000%, 02/01/2027 Pool G30360, 6.000%, 10/01/2027 Series 3726, 2.000%, 08/15/2020 Series 3780, 3.750%, 04/15/2024 Series 3659, 4.000%, 04/15/2025 Series 2776, 4.000%, 01/15/2034 Series 3070, 4.500%, 10/15/2018 Series 2863, 4.500%, 09/15/2019 Series 2827, 4.500%, 01/15/2023 Series 3499, 4.500%, 08/15/2036 Series 2542, 5.000%, 12/15/2017 Series 2941, 5.000%, 05/15/2033 Series 3414, 5.000%, 12/15/2036 Series 3635, 5.000%, 02/15/2038 Series 3349, 6.000%, 09/15/2036 Principal Fair Amount Value FNMA - 42.03% 0.37%, 10/27/2014 (a) $ $ 0.46%, 11/21/2014 (a) 0.50%, 10/24/2014 1.00%, 09/14/2015 3.00%, 06/27/2019 5.45%, 10/18/2021 6.00%, 04/18/2036 Pool 802854, 4.24%, 12/01/2034 (a) Pool 851297, 4.31%, 09/01/2035 (a) Pool 826046, 4.32%, 07/01/2035 (a) Pool 254720, 4.50%, 05/01/2018 Pool 725647, 4.50%, 07/01/2019 Pool 255547, 4.50%, 01/01/2020 Pool 745392, 4.50%, 12/01/2020 Pool 735529, 4.73%, 08/01/2034 (a) Pool 254510, 5.00%, 11/01/2017 Pool 254631, 5.00%, 02/01/2018 Pool 555545, 5.00%, 06/01/2018 Pool 357413, 5.00%, 07/01/2018 Pool 254985, 5.00%, 11/01/2023 Pool 257163, 5.00%, 04/01/2028 Pool 843024, 5.141%, 09/01/2035 (a) Pool 254192, 5.50%, 02/01/2022 Pool 255182, 5.50%, 04/01/2024 Pool 257164, 5.50%, 04/01/2028 Pool 257239, 5.50%, 06/01/2028 Pool AA3303, 5.50%, 06/01/2038 Pool 889634, 6.00%, 02/01/2023 Pool 256752, 6.00%, 06/01/2027 Pool 256962, 6.00%, 11/01/2027 Pool 256651, 6.00%, 03/01/2037 Pool 941676, 6.00%, 05/01/2037 Pool 256890, 6.00%, 09/01/2037 Pool 256946, 6.50%, 10/01/2027 Series 2010-116, 2.00%, 08/25/2020 Series 2011-33, 3.00%, 02/25/2038 Series 2010-149, 3.50%, 11/25/2040 Series 2010-57, 3.75%, 06/25/2025 Series 2010-79, 4.00%, 09/25/2024 Series 2010-15, 4.00%, 03/25/2039 Series 2003-80, 4.50%, 08/25/2018 Series 2003-74, 4.50%, 08/25/2018 Series 2008-51, 4.50%, 11/25/2022 Series 2003-119, 4.50%, 04/25/2033 Series 2004-28, 4.50%, 01/25/2034 Series 2009-3, 5.00%, 01/25/2049 Series 2007-B2, 5.50%, 12/25/2020 Series 2007-42, 5.50%, 01/25/2036 Series 2006-126, 5.50%, 04/25/2036 Series 2001-64, 6.00%, 11/25/2016 Principal Fair Amount Value GNMA - 6.65% Pool 004796M, 4.50%, 09/20/2040 $ $ Pool 80965, 4.625%, 07/20/2034 (a) Pool 82212, 5.00%, 11/20/2038 (a) Pool 004362M, 5.00%, 02/20/2039 Pool 004513M, 5.00%, 08/20/2039 Pool 80701, 5.375%, 06/20/2033 (a) Pool 80825, 5.50%, 02/20/2034 (a) Pool 686743, 5.50%, 05/20/2038 Series 2010-112, 2.00%, 03/16/2035 Series 2010-50, 2.50%, 12/20/2038 Series 2010-113, 2.50%, 02/16/2040 Series 2008-6, 4.25%, 09/20/2037 Series 2010-14, 4.50%, 02/16/2040 Series 2003-97, 5.00%, 05/20/2033 TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost $149,406,908) Fair Shares Value SHORT-TERM INVESTMENTS - 18.78% Money Market Funds - 18.78% Fidelity Institutional Prime Money Market Portfolio, 0.20% (d) Morgan Stanley Institutional Liquidity Fund - Government Portfolio, 0.05% (d) Morgan Stanley Institutional Liquidity Funds - Prime Portfolio, 0.17% (d) TOTAL MONEY MARKET FUNDS (Cost $38,206,581) Total Investments (Cost $195,238,489) -99.22% Other Assets in Excess of Liabilities - 0.78% TOTAL NET ASSETS - 100.00% $ Footnotes The following information for the Funds is presented on an income tax basis as of March 31, 2012*: Cost of Investments $ Gross Unrealized Appreciation Gross Unrealized Depreciation ) Net Unrealized Gain/(Loss) $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. (a) Variable rate securities, the coupon rate shown is the effective interest rate as of March 31, 2012. (b) Securities for which market quotations are not readily available are valued at fair value determined by the Adviser and compared to independent third party sources.Such values are approved on a quarterly basis by the Board of Trustees. The total fair value of such securities at March 31, 2012 is $31,945,000 which represents 15.70% of total net assets. (c) Illiquid security, a security may be considered illiquid if it lacks a readily available market.As of March 31, 2012 the value of these investments was $7,625,000 or 3.75% of total net assets. (b) The rate listed is the fund's 7-day yield as of March 31, 2012. THE CORE FUND SCHEDULE OF SHORT FUTURES CONTRACTS MARCH 31, 2012 (Unaudited) Number Unrealized of Contracts Depreciation U.S. Treasury 10-Year Note Futures Contract Expiring June 2012 (Underlying Face Amount at Fair Value $38,845,313) $ ) As of March 31, 2012, margin deposits of $347,064 have been pledged in connection with open short futures contracts, a portion of which represents the required initial margin deposit on open short futures contracts. Summary of Fair Value Exposure at March 31, 2012 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than the quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. A description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis is as follows. U.S. Government Securities – U.S. government securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using prices furnished by a pricing service.Agency issued debt securities are generally valued in a manner similar to U.S. government securities. U.S. government and agency securities are generally categorized in Level 1 or Level 2 of the fair value hierarchy depending on the inputs used and market activity levels for specific securities. In cases were the Advisor has decided that the price provided by the pricing service does not accurately reflect fair value, the Adviser will value U.S. government and agency obligations based on a methodology which incorporates the security's yield based on its stated call date, estimated weighted average life of the security, and the yields of newly issued securities with similar terms and maturity dates relative to the security's call provisions.The significant unobservable inputs used in the fair value measurement of Agency issued debt are yield spreads of Agency issued debt to U.S. government securities (in the absence of trading volume in such Agency issued securities).The fair value measure applies a yield-to-maturity or yield-to-call to Agency issued debt at a spread to comparable maturing Treasuries.A significant increase (decrease) in the yield spread of Agency issued debt over Treasury issued debt would result in a decrease (increase) in the fair value measure. Securities priced using these methodologies have generally been categorized as Level 3. Asset Backed Securities - The fair value of asset backed securities is estimated on models that consider the estimated cash flows of each tranche of the entity, establishes a benchmark yield, and develops an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche.The Adviser also considers additional inputs such as the security and the creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuances in developing its estimate of fair value.To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Municipal Bonds - The fair value of municipal bonds is generally evaluated in a manner similar to asset backed securities.A discounted cash flow methodology is employed using a benchmark yield and estimated cash flows for each bond, as well as an estimated discount for liquidity.In addition, the Adviser considers additional inputs such as calls of bond principal by the issuer in developing its estimate of fair value.The significant unobservable inputs used in the fair value measurement of the municipal bonds are changes in expected liquidity (market liquidity or a reorganization of the municipal debt's trust agreement that would retire the debt) and expectations of changes in the municipal securities' credit enhancements (the investment trust's excess reserves, collateralization and surety bond). A change in the expectations that liquidity will increase (decrease) could result in a significantly higher (lower) fair value measurement.Improvements (declines) in the debt's credit enhancements could result in significantly higher (lower) fair value measurements.To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Open-End Mutual Funds - Investments in open-end mutual funds, including money market funds, are generally valued at their net asset value per share provided by the service agent of the Fund and would be categorized in level 1 of the fair value hierarchy. Short-Term Debt Securities – Short-term investments in fixed income securities with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value.To the extent the inputs are observable and timely, these securities would be classified in Level 2 of the fair value hierarchy. Derivative Instruments - Listed derivatives that are actively traded are valued based on quoted prices from the exchange and are categorized in Level 1 of the fair value hierarchy. The Fund’s securities are generally valued utilizing an independent pricing service.A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser in conformity with guidelines adopted by and subject to review of the Board. Regardless of the method employed to value a particular security, all valuations are subject to review by the Fund’s Board of Trustees or its designee.In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above.No single standard for determining fair value exists, since fair value depends upon the circumstances of each individual case.As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale.Methods which are in accord with this principle may, for example, be based on a (i) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (ii) yield to maturity with respect to debt issues, or a combination of these and other methods.To the extent that valuation of these securities is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in Level 3.Fair value pricing models are reviewed monthly.The outcomes of the pricing models are compared to significant observable market activity, if any exists, and to market valuations of any similar newly issued securities.Market resources are continually monitored to evaluate unobservable inputs such as general market commentary from financial institutions, commentary and reports from credit rating agencies and the financial reporting from municipal bond issuers. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following table is a summary of the inputs used to value the Fund’s assets and liabilities measured at fair value as of March 31, 2012: Level 1 Level 2 Level 3 Total Fixed Income U.S. Government & Agency Obligations $
